 Case 8:18-cv-01543-ADS Document 26 Filed 04/15/20 Page 1 of 1 Page ID #:831




 1   Troy D. Monge, Esq.
     Law Offices of Martin Taller, APC
 2   2300 E. Katella Ave, Suite 440
 3   ANAHEIM, CALIFORNIA 92806
     TELEPHONE (714) 385-8100
 4
     FACSIMILE (714) 385-8123
 5   troymonge@hotmail.com
 6
     Attorney Bar #217035
 7   Attorneys for Fred Lawyer
 8
 9                         UNITED STATES DISTRICT COURT
10                        CENTRAL DISTRICT OF CALIFORNIA
11
     FRED LAWYER,                             )   No. SACV18-1543-ADS
12                                            )
13           Plaintiff,                       )   ORDER AWARDING EQUAL
                                              )   ACCESS TO JUSTICE ACT
14                  v.                        )   ATTORNEY FEES AND COSTS
15                                            )
     ANDREW SAUL,                             )
16
     Commissioner of Social Security,         )
17                                            )
18           Defendant.                       )
                                              )
19
             Based upon the parties’ Stipulation for Award and Payment of Attorney
20
     Fees:
21
             IT IS ORDERED that the Commissioner shall pay attorney fees and
22
     expenses the amount of FOUR THOUSAND EIFGHT HUNDRED FOURTEEN
23
     DOLLARS and EIGHTY-NINE CENTS ($4,814.89), and costs under 28 U.S.C. §
24
     1920 in the amount of ZERO DOLLARS ($0.00), as authorized by 28 U.S.C. §§
25
     2412(d), 1920, subject to the terms of the above-referenced Stipulation.
26        Dated: 4/15/2020
27                                       /s/ Autumn D, Spaeth
                               __________________________________________
                               THE HONORABLE AUTUMN D. SPAETH
28
                               UNITED STATES MAGISTRATE JUDGE


                                              1
